Order, Supreme Court, New York County (William Davis, J.), entered March 29, 1995, which denied plaintiffs motion for an order directing defendant Kenyon & Kenyon to prepare and submit to plaintiff an accounting so as to permit the determination of the value of plaintiffs interest in the partnership as of November 8, 1991, unanimously affirmed, with costs.
Since the partnership agreement that plaintiff signed expressly sets forth the exclusive method for calculating and distributing the partnership’s assets upon dissolution, plaintiff waived any right to a "judicial” accounting (Raymond v Brim-berg, 99 AD2d 988, 989). The IAS Court properly considered plaintiff s motion as a motion for discovery and properly denied it since plaintiff failed to establish that the written account previously provided by defendant pursuant to a preliminary conference order was prepared contrary to the methodology set forth in the partnership agreement or contrary to the practices followed by the firm for over twenty years, in which plaintiff had acquiesced while a member of the firm. Concur — Sullivan, J. P., Ellerin, Rubin, Ross and Nardelli, JJ.